Appeal Reinstated, Motion Granted, Appeal Dismissed, and Memorandum Opinion
filed May 22, 2018.




                                        In The

                       Fourteenth Court of Appeals

                                 NO. 14-18-00183-CV


                             MELINDA REID, Appellant

                                           V.

 RITA WARREN-MICHAELS, INDIVIDUALLY AND AS TRUSTEE OF THE
         WARREN FAMILY REVOCABLE TRUST, Appellee

                      On Appeal from the 189th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-51353


                    MEMORANDUM OPINION

      This is an appeal from an order signed February 12, 2018. On May 17, 2018,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.
      Accordingly, the appeal is ordered dismissed.
                                    PER CURIAM

Panel consists of Justices Jamison, Wise, and Jewell.